Citation Nr: 0834170	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic angina, 
including as secondary to service-connected disabilities.

2.  Entitlement to service connection for tachycardia 
syndrome, including as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has chronic angina that may be related to his military 
service or to any service-connected disability.

2.  The veteran's tachycardia syndrome manifested many years 
after service and is not related to any injury or disease 
incurred therein; nor is it related to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Chronic angina is neither related to service nor 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  Tachycardia syndrome is neither related to service nor 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
May 2004, prior to the initial AOJ decision on his claims for 
service connection.  Additional notice was provided to the 
veteran in January 2008.  The Board finds that the notices, 
read as a whole, fully comply with VA's duty to notify.  As 
the veteran has been provided appropriate notice with 
subsequent adjudication in May 2008, the Board finds that any 
defects in the initial notice given have been cured and the 
Board can proceed to adjudicate the veteran's claims without 
prejudice to him.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (defects in timing of notice may be cured by 
affording the veteran appropriate notice and subsequent 
adjudication).

Likewise, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in July 2004 and 
February 2008.  The Board also notes that VA heart 
examinations were conducted in April 1983 and October 1999, 
and the reports of these examinations are in the claims file.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Chronic Angina

The veteran claims that he has a diagnosis of chronic angina.  
He says that this is caused by his service-connected 
hypertension and low back disability.  Basically, the veteran 
contends that his hypertension is due to the pain he has 
because of his service-connected low back disability and the 
nerve damage resulting from a May 1978 surgery on his back, 
and that his hypertension causes him to have chest pains.

In support of his claim, he submitted a statement from his 
private doctor that states that the veteran "has chronic 
angina, tachycardia syndrome and is on Atenolol secondary to 
hypertension."  Medical records, both VA and non-VA, 
however, fail to show any complaints of chest pain with a 
diagnosis of angina.  Private medical records do show 
complaints of chest and/or upper abdominal pain, but these 
complaints were associated with costochondritis secondary to 
a motor vehicle accident and cholecystitis.  

Throughout the years, the veteran has undergone numerous VA 
examinations related to various claims.  The reports of these 
old examinations fail to show that the veteran complained of 
chest pains or angina even though they do record that the 
veteran had hypertension.  In relation to the present claim, 
the veteran underwent VA examinations in July 2004 and 
February 2008.

At the July 2004 VA examination, the veteran reported having 
intermittent chest pain and some numbness in his left arm.  
He referred that cardiac work up for his complaints were 
negative for evidence of ischemia.  He said he takes Atenolol 
to try to control his heart rate, but he has not been found 
to have any evidence of heart disease to explain his 
tachycardia.  After examining the veteran, the examiner 
diagnosed him to have hypertension and tachycardia syndrome 
without evidence of heart disease.  

At the VA examination in February 2008, the veteran again 
reported having episodes of left chest pain associated with 
left arm pain and sometimes numbness in the left arm.  It was 
noted that this had been excessively evaluated with stress 
tests, and he has had no evidence of arteriosclerotic heart 
disease.  The examiner further noted that the veteran's blood 
pressure was not optimally controlled on a combination of 
Lisinopril, Felodipine, Atenolol and some Terazosin, which 
the veteran also takes for a bladder problem.  The veteran 
reported that his systolic pressure is usually normal, 
averaging about 108, but his diastolic pressure tends to run 
close to 100.  On examination, his blood pressure was 
170/104, left arm sitting; 160/94, left arm standing; and he 
had irregular pulse at a rate of 136 beats per minute.  He 
was not symptomatic and did not appear significantly anxious.  
Heart examination revealed a regular tachycardia with no 
murmur, click, or gallop.  His chest was clear.  Neck veins 
were collapsed.  No diagnosis of angina was made.  

Based upon this evidence, the Board finds that the weight of 
the evidence is against finding that the veteran has a 
current disability manifested by chronic angina.  Although 
his private treating doctor stated that the veteran has 
chronic angina, none of the treatment records obtained from 
this doctor show treatment for or diagnosis of such a 
condition.  Furthermore, none of the medical evidence, 
including VA and other non-VA treatment records as well as 
reports from VA examinations, shows either complaints of or 
findings consistent with angina.  

Finally, none of the evidence relates this veteran's 
complaints of angina to either his military service or to any 
service-connected disability.  There is no record of either 
complaints of or treatment for chest pains or angina in the 
service treatment records.  In addition, it is unclear that 
the statement from the veteran's private treating doctor is 
an opinion relating chronic angina to the veteran's 
hypertension.  The statement only says that the veteran has 
chronic angina and is on Atenolol secondary to hypertension.  
Thus, this doctor's statement is not sufficient to provide 
the necessary degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the veteran has chronic 
angina that is either directly related to his military 
service or is proximately due to or the result of any 
service-connected disability.  The preponderance of the 
evidence being against the veteran's claim for service 
connection for chronic angina, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

Tachycardia Syndrome

The veteran claims that he has had tachycardia since surgery 
on his low back in 1978 and that his tachycardia syndrome is 
related to the nerve damage caused by that surgery and his 
subsequently diagnosed hypertension.  In support of his 
claim, he submitted a February 2004 statement from his 
private treating doctor that says the veteran "has chronic 
angina, tachycardia syndrome and takes Atenolol secondary to 
his hypertension."

A review of the service treatment records fails to show that 
the veteran either complained of or was treated for 
tachycardia in service.  At both his entrance and separation 
examinations, his pulse was 84 beats per minute.  Thus, 
chronicity in service is not shown.  

Post-service medical evidence from 1978 to 2003 indicates 
that the veteran's pulse rate has varied from as low as 64 to 
as high as 160.  Although the private treatment records do 
not show an actual diagnosis of tachycardia (except for the 
February 2004 statement), treatment records from VA indicate 
a past medical history of tachycardia.  In addition, the 
veteran underwent VA examinations in July 2004 and February 
2008.  Both VA examiners diagnosed the veteran to have 
tachycardia.

Despite providing a diagnosis of tachycardia, however, the 
examiners opined that the veteran's tachycardia is not 
related to any service-connected disability.  The July 2004 
VA examiner stated that the veteran has a long history of 
tachycardia dating back to the 1970s, but that he has not 
been found to have any evidence of heart disease.  A hand-
written note at the bottom of the July 2004 examination 
report says that, per telephone consultation with the VA 
examiner, no cause of ST (i.e., sinus tachycardia) - less 
likely than not related to SC (i.e., service-connected) 
disability. 

In December 2007, the Board remanded the veteran's claim for 
a new VA examination finding that this hand-written note on 
the July 2004 VA examination report was not sufficient to 
constitute a valid opinion.  A new VA examination was 
provided to the veteran in February 2008.  Although the 
examiner diagnosed the veteran to have sinus tachycardia, he 
opined that it is not likely that there is a relationship 
between the veteran's tachycardia and any service-connected 
disability or that it is aggravated by any service-connected 
disability.  The examiner stated that there is no medical 
connection between disc disease of the cervical and lumbar 
spine, hypertension per se and tachycardia.  Rather his 
chronic sinus tachycardia is a finding of unknown etiology.  
The veteran has no arteriosclerotic heart disease that could 
possibly be associated with his tachycardia.  As for 
aggravation by a service-connected disability, the examiner 
stated that tachycardia can be transiently aggravated by pain 
or anxiety but not chronically.  

The Board finds that the weight of the evidence is against 
finding that the veteran's tachycardia syndrome is 
proximately due to or the result of any service-connected 
disability, especially his low back disability and 
hypertension.  The competent and persuasive evidence does not 
establish that a relationship exists between tachycardia and 
any of the veteran's service-connected disabilities.  
Although the February 2004 statement from the veteran's 
private doctor states that he has a diagnosis of tachycardia 
syndrome, it is unclear that this statement is an opinion 
relating the veteran's tachycardia syndrome to his service-
connected hypertension.  The statement only says that the 
veteran has tachycardia syndrome and is on Atenolol secondary 
to hypertension.  Thus, this doctor's statement is not 
sufficient to provide the necessary degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The only competent and persuasive 
evidence of record is, therefore, the VA examiner's opinion 
that there is no relationship between the veteran's sinus 
tachycardia and any service-connected disability.

Finally, the Board notes that it does not question the 
sincerity of the veteran that his tachycardia is related to 
his service-connected low back disability and hypertension.  
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his tachycardia syndrome and his service-
connected disabilities.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection is warranted for tachycardia syndrome as secondary 
to any service-connected disability.  Furthermore, the Board 
finds that the preponderance of the evidence is against 
finding that service connection is warranted on either a 
direct or presumptive basis as well.  The veteran's service 
treatment records are silent for any complaints, treatment or 
diagnosis of tachycardia.  In addition, the veteran's 
tachycardia did not manifest for many years after service.  
By the veteran's own admission, his tachycardia did not begin 
until after the 1978 surgery on his back and his diagnosis of 
hypertension a few years later.  Thus there is no evidence of 
a chronic condition in service or for many years thereafter.  
Furthermore, there is no medical evidence providing a link 
between the veteran's current problems and his service.  For 
these reasons, the Board finds service connection is not 
warranted on either a direct or presumptive basis, and thus 
the veteran's claim must be denied under those theories of 
entitlement as well.  


ORDER

Entitlement to service connection for chronic angina, 
including as secondary to service-connected disabilities, is 
denied.

Entitlement to service connection for tachycardia syndrome, 
including as secondary to service-connected disabilities, is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


